Title: Orders to Revenue Officers, 29 October 1792
From: Washington, George
To: Revenue Officers



Philadelphia 29 October 1792

By the President of the United States
In pursuance of the powers and authorities vested in me by the Acts of Congress (of the 3rd of March 1791, & of the eighth of May 1792) relative to the duties on distilled spirits and to the collection thereof, the following alterations & additions to the arrangement of offices & distribution of compensations made on the 15th day of March 1791. are hereby adopted and established, in relation to the year ending on the 30th day of June 1792.
1st—The Commissions to be allowed to the Supervisors & Inspectors of Surveys shall be upon the whole amount of the duties collected within their respective Districts and Surveys upon Stills and spirits distilled in the United States which accrued before the first day of July 1792.
2dly—The Supervisors of New Hampshire Connecticut, New York, Vermont, New Jersey and Pennsylvania shall each be entitled to a Commission on the said amount of the Revenue in their respective Districts of one per centum, in lieu of the Commission of one half per centum before allowed.
The Supervisors of Maryland, North Carolina and south Carolina

shall each receive a commission, in manner aforesaid, of one and an half per centum in lieu of one per Centum.
The Supervisor of Delaware shall receive a Commission, in the manner aforesaid, of two per centum in lieu of one per Centum.
The Supervisor of Georgia shall receive a commission, in manner aforesaid, of two per centum in lieu of one per Centum.
3dly—To the salaries of the following supervisors there shall be an addition as set against the names of their offices.

          
            The Supervisor of Massachusetts an addition of
            200.
            Drs ⅌ ann.
          
          
            The Supervisor of Rhode Island
            100.
            " 
          
          
            The Supervisor of New York
            100.
            " 
          
          
            The Supervisor of Maryland
            100.
            " 
          
          
            The Supervisor of Virginia
            200.
            " 
          
          
            The Supervisor of South Carolina
            100.
            " 
          
        
4thly—The Collectors of the Revenue shall be entitled to receive the following commissions upon the Revenue on Stills & distilled Spirits, by them collected; that is to say, upon the revenue upon Spirits distilled from foreign materials, two per centum; upon the revenue upon Spirits distilled from domestic materials, and upon Stills employed upon the said materials in Cities, Towns or Villages, four ⅌ Centum; and upon the revenue on spirits distilled from native materials, duties by the gallon of their quantity and upon Stills not in Cities, Towns & Villages, five per Centum; which rate of commission of five per centum shall also be allowed for the collection of the Revenue on Spirits distilled from native materials in places other than Cities, Towns and Villages during the term contemplated in the Act of the President of the United States of the 4th of August 1792 relative to the compensations of the Officers of the Revenue.
5thly—There shall be allowed to the Officers of inspection who have legally signed Certificates to accompany each Cask of distilled spirits, the sum of two cents and one half for each & every cask of spirits distilled in the United States, which has been duly marked & certified.
6thly—There shall likewise be allowed to the Collectors of the revenue for measuring the capacity of each Still and marking the Still and head according to Law, the sum of fifty Cents.
7thly—There shall be allowed to the Officers of Inspection who have legally signed Certificates to accompany foreign distilled

spirits, Wines and Teas, the sum of two Cents and one half for every cask or package of the Merchandize above mentioned, which hath been legally marked & certified.
8thly—And whereas inconveniences and injuries to the manufacturers of Spirits of the several kinds distilled in the United States are apprehended from a continuance of the manner & form in which foreign and domestic spirits have been heretofore severally certified, and it has therefore become expedient to revise and adjust accordingly the provision for that service, it is hereby ordered & directed that the Certificates for and to accompany all foreign distilled spirits of every denomination may be signed by the Supervisors of the Revenue, or by the Inspectors of the Revenue for any Survey of Inspection including a seaport, as either may be found expedient, and the compensation of two Cents & one half allowed in & by the Act of the President of the United States of the 4th of August last to those who shall actually sign such Certificates for foreign distilled Spirits shall be forthwith terminated; and in lieu thereof there shall be allowed to the Supervisor or Inspector of a survey who shall sign the same, the sum of one Cent for each Certificate, and to the Inspector of the Revenue for the Post within which the said foreign spirits shall be landed, the sum of one Cent & one half for checking and issuing each of the same.
Given under my hand at Philadelphia on the twenty ninth day of October in the year one thousand seven hundred & ninety two.

Go: Washington

